Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 has been considered by the examiner.

Status of Claims
In the documents filed on 02/15/2021: 
Claim(s) 1-9 is/are pending in this application.
Claim(s) 1-9 have been rejected below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruns (US 2022/0153284).

With respect to claim 1 Bruns teaches a vehicle information processing apparatus comprising: 
a detection unit (Bruns Fig. 2 element 10 ¶[44]) configured to detect a target (Bruns Fig. 2 element 22 ¶[45]) outside a vehicle; 
a communication unit (Bruns ¶[34] “ wireless or cordless communication interface”) configured to obtain position information (Bruns ¶[29]) of another vehicle by vehicle-to-vehicle communication (Bruns ¶[21]) and 
a determination unit (Bruns ¶[24] “control units”) configured to determine, based on the position information obtained by the communication unit (Bruns ¶[21, 34]) and a detection result obtained by the detection unit (Bruns Fig. 2 element 10 ¶[44-45]), whether performance degradation of the detection unit has occurred (Bruns ¶[35-36, 46-47] see specifically ¶[46] wherein data is compared).

With respect to claim 3 Bruns teaches a vehicle information processing apparatus wherein in a case in which the detection unit does not detect the target (Bruns ¶[12] “If, however, the expressions differ from one another, it can be concluded that one of the sensor devices detects the at least one property or its expression correctly, or as desired, whereas the other sensor device is unable to correctly detect the at least one property and in particular its expression”), the determination unit determines, based on the position information obtained by the communication unit and the detection result of the detection unit, whether the performance degradation of the detection unit has occurred (Bruns ¶[12, 35-36, 46-47]).

With respect to claim 6 Bruns teaches a vehicle information processing apparatus further comprising: a notification unit configured to notify (Bruns ¶[13] “the respective sensor device displays an error or a need for remediation”), in a case in which the determination unit determines that the performance degradation of the detection unit has occurred, an occupant of the presence of an obstacle in a detection range of the detection unit (Bruns ¶[13]).

With respect to claim 7 Bruns teaches a vehicle information processing apparatus further comprising: an obtaining unit (Bruns ¶[26, 33]) configured to obtain information related to weather (Bruns ¶[26, 33]), wherein the notification unit sets a notification content based on the information obtained by the obtaining unit (Bruns ¶[13, 26, 33] note: the error notification is tied to the degradation of the detection unit which in turn is based on the information obtained by the obtaining unit and thus the limitation is anticipated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 2022/0153284) in view of Higuchi (US 2020/0290631).

With respect to claim 2, although Bruns does recognize comparing position data of object to determine when degradation of the detection unit has occurred (see claim 1), Bruns discloses its objects as being “positionally fixed objects.” While it would seem obvious that Bruns’s invention could be applied to vehicles (despite being mobile vehicles remain in a stable position for periods long enough to perform the positional comparisons) assuming arguendo that it is not applicant has been provided with Higuchi.
Higuchi teaches a system for determining uncertainty in a vehicle system wherein in a case in which the detection unit does not detect that the other vehicle is present in a position indicated by the position information (Higuchi At least Fig. 3-5b, 301, 303 ¶[2, 163-164]), the determination unit determines that the performance degradation of the detection unit has occurred (Higuchi At least Fig. 3, 305 ¶[165] note: the entirety of Higuchi is drawn to the overall concept of comparing data and the cited sections are just chosen examples for the sake of simplicity). 
More specifically Higuchi teaches a similar invention to Bruns wherein data from the self vehicle regarding environmental objects is compared to data received from other vehicles in order to determine uncertainty within the self vehicle’s system. Even though the majority of Higuchi disclosure uses the term “objects” and “uncertainty” ¶[2] of Higuchi clarifies that objects can include vehicles (Higuchi ¶[2] “road objects (e.g., vehicles, buildings, etc.)”) and the uncertainty of the data can be related to the degradation of the detection unit (Higuchi ¶[2] “For example, an onboard sensor having a limited field of view may result in the onboard sensor failing to detect some road objects in the driving environment, and this failed detection may cause accidents”). Although this is not a positive recitation determining the degradation of the detection unit, it is evidence that teachings of Higuchi are directly portent to Bruns which does positively recite determining the degradation of the detection unit via a similar method.
Thus as shown above Bruns teaches a base invention of a system for determining degradation of the detection unit and Higuchi teaches using vehicles as a target object. These two references are analogous to one another because both are drawn to determine determining degradation of the detection unit via vehicle to vehicle communication. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Bruns to apply the teachings of Higuchi because the teaching of using vehicles as a target object taught by Higuchi was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining degradation of the detection unit taught by Bruns to yield the advantage of allowing the system to determine when there is an issue using more types of data thereby increasing the situations where it can determine an issue and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 2022/0153284) in view of Takeda (JP 2018/179554A English translation provided on file and referenced for the sake of this action).

With respect to claim 4 although Bruns does teach the determination unit determines, based on the position information obtained by the communication unit and the detection result of the detection unit, whether the performance degradation of the detection unit has occurred (Bruns ¶[24, 35-36, 46-47] see claim 1 above), Bruns does not teach:

an apparatus wherein in a case in which a target detection result of the detection unit does not change for a first time, the determination unit determines, based on the position information obtained by the communication unit and the detection result of the detection unit, whether the performance degradation of the detection unit has occurred.

Takeda teaches a system for determining the degradation of a detection unit including an apparatus wherein in a case in which a target detection result of the detection unit does not change for a first time (Takeda ¶[7, 22, 27-29]  ¶[27 ]“determines that dirt is present when a state in which the number of detected obstacles is equal to or less than a predetermined threshold value continues for a predetermined time or more,” note: a situation where the number of detected obstacles is less than the threshold value and remains the same for the appropriate amount of time reads on the claimed situation) determine whether the performance degradation of the detection unit has occurred (Takeda ¶[7, 22, 27-29]) 
Although Takeda does not teach the limitation of “the determination unit determines, based on the position information obtained by the communication unit and the detection result of the detection unit, whether the performance degradation of the detection unit has occurred” it would be obvious to one of ordinary skill in the art to apply the technique taught by Takeda to Bruns to yield the limitation in question.
More specifically, Takeda teaches a technique whereby in a case in which a target detection result of the detection unit does not change for a first time the system performs additional tests/determinations to determine whether the performance degradation of the detection unit has occurred (Takeda ¶[27-29]). One of ordinary skill in the art would recognize that different tests/determinations could be substituted for other tests/determinations for determine sensor degradation such as the tests/determinations based on the position information obtained by the communication unit and the detection result of the detection unit as taught by Bruns. It is recognized by MPEP 2143.I.C that use of known technique to improve similar devices, methods, or products in the same way is obvious (See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)) if the following can be demonstrated:
 (1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Bruns teaches a base device of a system for determining degradation of the detection unit based on position information obtained by a communication unit. (2) Takeda teaches a comparable system for determining degradation of the detection unit including a technique wherein in a case in which a target detection result of the detection unit does not change for a first time the system performs additional tests/determinations to determine whether the performance degradation of the detection unit has occurred. (3) One of ordinary skill in the art could have applied the improvement from Takeda to the base invention of Bruns since it would have resulted in the predictable result of determining degradation of the detection unit based on position information obtained by a communication unit in response to a case in which a target detection result of the detection unit does not change for a first time which would have improved the system by adding extra redundancy. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Bruns to apply the technique from the teachings of Takeda because a method of enhancing a particular class of devices, methods, or products has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device method, or product in the prior art and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 8, Bruns as previously modified teaches a vehicle information processing apparatus further comprising: a removal unit (Takeda Fig. 2  150 ¶[51]) configured to perform, in a case in which the determination unit determines that the performance degradation of the detection unit has occurred, a removal operation of an obstacle on a detection range of the detection unit (Takeda ¶[51]).

With respect to claim 9, Bruns as previously modified teaches a vehicle information processing apparatus further comprising: an obtaining unit (Bruns ¶[13, 26, 33]) configured to obtain information related to weather (Bruns ¶[26, 33]), wherein the removal unit performs the removal operation based on the information obtained by the obtaining unit (Bruns ¶[13, 26, 33] note: the removal is tied to the degradation of the detection unit which in turn is based on the information obtained by the obtaining unit and thus the limitation is anticipated).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 2022/0153284) in view of Higuchi (US 2020/0290631) and Takeda (JP 2018/179554A English translation provided on file and referenced for the sake of this action) and further in view of Nomura (US 2019/0212443).

With respect to claim 5 Bruns and previously modified teaches an apparatus wherein in a case in which the detection unit does not detect that the another vehicle is present in a position indicated by the position information (Bruns ¶[12] “If, however, the expressions differ from one another, it can be concluded that one of the sensor devices detects the at least one property or its expression correctly, or as desired, whereas the other sensor device is unable to correctly detect the at least one property and in particular its expression,” Higuchi ¶[2] “road objects (e.g., vehicles, buildings, etc.)”), the determination unit determines that the performance degradation of the detection unit has occurred (Bruns ¶[12, 35-36, 46-47], Higuchi At least Fig. 3, 305 ¶[165]).
With respect to the limitation of:
in a case in which the target detection result of the detection unit does not change for a second time which is longer than the first time, the determination unit determines that the performance degradation of the detection unit has occurred.
	
as was shown previously Takeda teaches a case in which the target detection result of the detection unit does not change for a time (Takeda ¶[7, 22, 27-29]). However Takeda teaches doing this in combination with other tests/determinations to conclude that degradation of the detection unit has occurred. While it would seem obvious that this alone could be used to make the determination, for the sake of completeness, applicant has also been provided with Nomura.
Nomura teaches a system for determining degradation of the detection unit has occurred including a case in which the target detection result of the detection unit does not change for a period of time (Nomura ¶[25-26] “the ECU 30 determines the occurrence of a detection error if an object is consecutively detected in a close range (e.g., 50 cm or less) a predetermined number of times, i.e. if the sensor output consecutively indicates an error a predetermined number of times, during traveling of the vehicle 50”) the determination unit determines that the performance degradation of the detection unit has occurred (Nomura ¶[25-26]).
Thus as shown above Bruns teaches a base invention of a system for determining degradation of the detection unit and Nomura teaches a system for determining degradation of the detection unit based solely on the target detection result of the detection unit does not change for a period of time. These two references are analogous to one another because both are drawn to determining degradation of the detection unit. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Bruns to apply the teachings of Nomura because the teaching of determining degradation of the detection unit based solely on the target detection result of the detection unit does not change for a period of time taught by Nomura was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for determining degradation of the detection unit taught by Bruns to yield the advantage of allowing the system to conclude that degradation of the detection unit based on less data and the results would have been predictable to one of ordinary skill in the art.
Lastly, with respect to the limitation of “a second time which is longer than the first time” this would be an obvious modification to the combination of Bruns in view of Takeda and Nomura. As was previously shown, both Takeda and Nomura teach monitoring a target detection result of the detection unit to look for situations where the results do not change for a period of time. Takeda teaches that this can be done as warning mechanism wherein other tests/determinations are then performed and combined with this result to make the determination whereas Nomura teaches that this alone could be used to make said determination. The combination of Bruns, Takeda, and Nomura would teach a system that could both perform additional tests/determinations after the first time period (teachings of Bruns and Takeda) but also be able to make the determination out right after a second time period (teachings of Nomura).
One of ordinary skill in the art would recognize that these respective periods could be modified to be as short or long as a user desired with the known tradeoff that a longer period results in a more accurate determination at a tradeoff of not being able to detect issues as quickly. It would be obvious to one of ordinary skill in the art to modify these time periods such that the first time period was shorter than the second time period because this allows the system to perform the additional redundancy tests/determinations before alerting a user and thus avoids outputting a false alarm yet still will eventually inform the user that something might be wrong if the additional tests/determinations cannot occur (ie no communication data available). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665